Conviction for being a delinquent child; punishment, nine months' confinement in the Boys' Training School.
Appellant was indicted for assault to murder. An affidavit of juvenility was filed and his age established on the trial at fourteen years. The jury found him guilty, and assessed his punishment at nine months in the Boys' Training School.
The contention on the part of the appellant is that the evidence is insufficient to show a specific intent on his part to kill the party whom he assaulted with a knife. There seems no question but that one who is in fact a juvenile, who is found guilty of a violation of any penal law, may be punished by confinement as a delinquent child and sentenced to a term in the Boys' Training School. Davis v. State, 21 S.W.2d 1068. In the case just mentioned the subject is treated at some length. It would appear to be immaterial to ascertain whether the jury intended to find the appellant guilty of an assault with intent to murder, or of an aggravated assault, or of simple assault. Under the indictment he might be convicted as a delinquent, if found guilty, of any of the above offenses. If the jury found him guilty of the lowest grade of assault, they would have the right under the statute to adjudge him a delinquent and to punish him by confining him in the Boys Training School at Gatesville for a term longer than that given to this appellant, in their discretion.
An examination of the facts in the instant case leads us to conclude that the jury were justified in accepting the State's testimony and finding that appellant made an assault upon the alleged injured party, with a knife. This being true, we are unable to agree with appellant's contention that the evidence does not justify the conviction.
Finding no error in the record, the judgment is affirmed.
Affirmed. *Page 436 
                    ON MOTION FOR REHEARING.